Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022. Accordingly, claims 1-15 and 21-29 filed on 10/7/2020 are being elected and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 cite “the second distance transforms…” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-15, 21-22, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Papazov et al. (Visualizing morphogenesis and growth by temporal interpolation of surface-based 3D atlases, 2008 5th IEEE International Symposium on Biomedical Imaging: From Nano to Macro) in view of Zöckler et al. (Fast and intuitive generation of geometric shape transitions, The Visual Computer (2000) 16:241–253, cited by Papazov).
As to Claim 1, Papazov teaches an image processing apparatus comprising processing circuitry configured to: 
acquire first image data that is representative of a subject at a first time and second image data that is representative of the subject at a second, different time (Papazov, Fig 2); 
process the first image data based on a parameter of the image data to obtain a plurality of transformed first data sets, each of the transformed first data sets corresponding to a respective value for the parameter; process the second image data based on the parameter of the image data to obtain a plurality of transformed second data sets, each of the transformed second data sets corresponding to a respective value for the parameter (Papazov discloses tomographic images in col 1 of p. 824; “The basic idea is to 1) decompose both surfaces into disk-like patches, 2) assign to each patch of the start object one or more corresponding patches on the target object… the user must decompose them in the same number of patches and define a bijective correspondence (e.g. as a table) between them” at col 1 of p. 825. Papazov’s cited reference Zöckler is used to explain identifying corresponding region/points in both first image data and second image data. For example, Zöckler discloses “During this process, both models are decomposed into sets of topologically equivalent patches, which, afterwards, are parametrized automatically” at col 2 of p. 241; “Kent et al. [16] introduce parametrizations for solving the correspondence problem in 3D morphing… Bao and Peng [2] propose a checkerboardlike decomposition into rectangular subregions to parametrize objects with arbitrary topology. Gregory et al. [10] apply a user-specified control mesh to decompose the surface into a large number of disklike patches” at col 2 of p. 242; see also Fig 1;

    PNG
    media_image1.png
    461
    804
    media_image1.png
    Greyscale
); 
transform each of the transformed first data sets to obtain a respective first distance transform; transform each of the transformed second data sets to obtain a respective second distance transform (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 284; “To reduce such deformations, [12] propose to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other” in Col 1 of p. 825); 
select a combination of at least one of the first distance transforms and at least one of the second distance transforms based on the parameter (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 284); 
generate at least one morphed distance transform based on the combination; and process the at least one morphed distance transform to obtain upsampled image data that is representative of the subject at a third time, wherein the third time is between the first time and the second time (Papazov discloses Fig. 3 shows four frames from the morph sequence between the non-manifold meshes of the two barley grains in Col 1 of p. 826;

    PNG
    media_image2.png
    811
    481
    media_image2.png
    Greyscale

“to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other… we create topologically equivalent surfaces and we can use the morphing technique from [4] to transform one surface into the other” in Col 1 of p. 825; 3D distance field metamorphosis in reference 12. See also Fig 1 of Zöckler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov with the teaching of Zöckler so as to explain the definition of correspondences and the parameterization of patches with different topology (Zöckler, Fig 1).

As to Claim 5, Papazov in view of Zöckler teaches an apparatus according to claim 1, wherein each first distance transform is representative of a shape of a respective iso-level of the first data set, and each second distance transform is representative of a shape of a respective iso-level of the second data set (Papazov discloses “The shape of the intermediate objects is given by the zero level set of the interpolated distance field” in Col 2 of p. 824. Zöckler also discloses “when parametrizing patches individually is to assure continuity across patch boundaries” at col 1 of p. 246.)

As to Claim 6, Papazov in view of Zöckler teaches an apparatus according to claim 1, wherein the combination of at least one of the first distance transforms and at least one of the second distance transforms comprises pairs of first distance transforms and second distance transforms, each pair having a common value for the parameter, and wherein generating at least one morphed distance transform based on the combination comprises interpolating between each of the pairs (Papazov discloses “to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other” in Col 1 of p. 825; “We now modify both meshes such that they have the same connectivity” in Col 1 of p. 826; see also Fig 3. Zöckler, section “2 Feature correspondence”.)

As to Claim 7, Papazov in view of Zöckler teaches an apparatus according to claim 1, wherein the combination of at least one of the first distance transforms and at least one of the second distance transforms comprises pairs of first distance transforms and second distance transforms, wherein at least some of the pairs have a different value for the parameter in respect of the first distance transform than in respect of the second distance transform, and wherein generating at least one morphed distance transform based on the combination comprises interpolating between each of the pairs (Papazov discloses “to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other” in Col 1 of p. 825; see also for interpolated values in Fig 3. Here, the distance field indicates a point relative to a boundary. The interpolated distance transform is used to represent an interpolated shape between first shape and second shape.)


As to Claim 11, Papazov in view of Zöckler teaches an apparatus according to claim 1, wherein the first image data and second image data each comprise data from a respective plurality of image acquisitions, and wherein the upsampled image data comprises fusion image data (Papazov discloses “The final morph is produced by a linear interpolation between corresponding vertices of both meshes” in Col 1 of p. 826.)

As to Claim 12, Papazov in view of Zöckler teaches an apparatus according to claim 1, further comprising incorporating into the first distance transforms and second distance transforms a representation of an object that is not part of the subject (Papazov, Fig 3. Zöckler, Fig 1).

As to Claim 13, Papazov in view of Zöckler teaches an apparatus according to claim 1, wherein the processing of the first image data and second image data based on the parameter comprises selecting a plurality of values for the parameter (Papazov discloses intensity range in [0067, 0069, 0071]).

As to Claim 14, Papazov in view of Zöckler teaches an apparatus according to claim 13, wherein the selecting of the plurality of values for the parameter is performed by a trained model (Papazov discloses machine-learning methods in Col 2 of p. 824.)

Claim 15 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.

Claim 21 recites similar limitations as claim 1, further comprising:
obtain temporal information indicative of a respective time of acquisition for each pixel or voxel of the first image data and second image data (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections” at col 2 of p. 824, see also Fig 3-4);
wherein the generating of the at !east one morphed distance transform is in dependence on the temporal information (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 284. Here, the start object and a target object have the corresponding temporal information, see also Fig 3-4.)

Claim 22 is rejected based upon similar rationale as Claim 6.

As to Claim 25, Papazov in view of Zöckler teaches an apparatus according to claim 21, wherein the processing circuitry is further configured to: acquire third image data that is representative of the subject and is acquired over a third, different time period, process the third image data based on a parameter of the image data to obtain a plurality of transformed third data sets, each of the transformed third data sets corresponding to a respective value for the parameter; and transform each of the transformed third data sets to obtain a respective third distance transform; wherein the combination of the at least one of the first distance transforms and the at least one of the second distance transforms further comprises at least one of the third distance transforms (Papazov discloses VISUALIZING MORPHOGENESIS AND GROWTH BY TEMPORAL INTERPOLATION OF SURFACE-BASED 3D ATLASES in title. Papazov’s invention can be applied on any number of temporal image data set as shown in Fig 2-4. For example, assume that first image data captured at t0, second image data captured at t1, third image data captured at t2, here, t0<t1<t2. Then, forth image data at t0.5 can be interpolated based on first and second image data, fifth image data at t1.5 can be interpolated based on forth image data and third image data.)

As to Claim 27, Papazov in view of Zöckler teaches an apparatus according to claim 21, wherein the time information comprises an acquisition time volume (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections [3]. The tissue-separating surfaces [4] are non-manifold meshes which topology changes with time due to morphogenetical processes during development” at col 2 of p. 824; see also Fig 2-4. Here, each pixel/voxel of image data is associated with the corresponding time information.)

As to Claim 28, Papazov in view of Zöckler teaches an apparatus according to claim 21, wherein the obtaining of the time information comprises estimating pixel or voxel acquisition times using knowledge of an acquisition device used to acquire the first image data and second image data (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections [3]. The tissue-separating surfaces [4] are non-manifold meshes which topology changes with time due to morphogenetical processes during development” at col 2 of p. 824; see also Fig 2-4. Here, each pixel/voxel of image data is associated with the corresponding time information.)

Claim 29 recites similar limitations as claim 21 but in a method form. Therefore, the same rationale used for claim 21 is applied.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Papazov in view of Zöckler and COHEN-OR et al. (Three-Dimensional Distance Field Metamorphosis, ACM Transactions on Graphics, Vol. 17, No. 2, April 1998, Pages 116–141, cited by Papazov.)
As to Claim 2, Papazov in view of Zöckler teaches an apparatus according to claim 1, wherein each first distance transform comprises a respective first signed distance field, each second distance transform comprises a respective second signed distance field, and the at least one morphed distance transform comprises at least one morphed distance field (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]. Such methods are able to handle topologically different start and target objects. The shape of the intermediate objects is given by the zero level set of the interpolated distance field” in col 2 of p. 824. COHEN-OR further explains a distance field interpolation (DFI) by defining the signed distance field by equ. (2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and Zöckler with the teaching of COHEN-OR so as to explain a distance field interpolation (DFI) by defining the signed distance fields to indicate inside of the boundary, on the boundary, or outside of the boundary (COHEN-OR, equ. (2)).


Claims 3-4, 10, 26  are rejected under 35 U.S.C. 103 as being unpatentable over Papazov in view of Zöckler and Guo et al. (US 2015/0078640).
As to Claim 3, Papazov in view of Zöckler teaches an apparatus according to claim 1, wherein the parameter of the image data comprises intensity (Papazov discloses shape constrained automatic segmentation of the liver based on a heuristic intensity model in reference 7. Guo further discloses “a measured or computed intensity that represents a physical property (e.g., X-ray absorption for a CT scanner, or resonance frequency of an MRI scanner) at a corresponding position in at least a portion of the spatial arrangement 132a, 132b of the living body” in [0045, 0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and Zöckler with the teaching of Guo so as to explain the physical property (e.g. intensity) of a CT image and perform a content segmentation by intensity range (Guo, [0071]).

As to Claim 4, Papazov in view of Zöckler and Guo teaches an apparatus according to claim 3, wherein processing the first image data set to obtain the plurality of transformed first data sets comprises thresholding the first image data using different values of intensity, and processing the second image data set to obtain the plurality of transformed second data sets comprises thresholding the second image data using different values of intensity (Guo discloses “Prior knowledge or available information about the objects, such as intensity range, position, or shape, are exploited and integrated into the method to improve the performance of the method. For example, regions having a statistical quantity of intensities exceeding a predetermined value or range can be excluded from the segmentation result. In the case of the liver, for each slice, the intensity statistics inside the boundary, such as mean µ0 and standard deviation σ0 , is calculated. Those statistics are then used to set thresholds Tlow and Thigh, which are utilized, for example in step 255 in some embodiments, to exclude some portion of the images from the segmentation result” in [0071]. Here, the predetermined intensity value or range can  be used to segment different objects in the image data set.)
As to Claim 10, Papazov in view of Zöckler teaches an apparatus according to claim 1. The combination of Guo further teaches wherein the processing of the first image data and second image data based on a parameter of the image data is performed in advance and cached (Guo discloses “for liver segmentation in CT images, the Hounsfield value of the CT intensity is used to preprocess the original images” in [0073].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and Zöckler with the teaching of Guo so as to preprocess the original set of image data to remove the portions of voxels or pixels not of interest (Guo, [0073]).

As to Claim 26, Papazov in view of Zöckler teaches an apparatus according to claim 25, wherein the generating of the at least one morphed distance transform is performed on a per-pixel or per-voxel basis, and comprises combining data values from the at least one of the first distance transforms and at least one of the second distance transforms for some pixel or voxel positions, and combining data values from the at least one of the first distance transforms and at least one of the third distance transforms for other pixel or voxel positions (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Guo further discloses segmentation performed on per-pixel intensity in [0069, 0071]; the portions of voxels or pixels of interest in [0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and Zöckler with the teaching of Guo so as to perform the segmentation and following interpolation on a per-pixel or per-voxel basis.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Papazov in view of Zöckler and Huang (US 2020/0302683).
As to Claim 8, Papazov in view of Zöckler teaches an apparatus according to claim 1. The combination of Huang further teaches wherein the combination of the at least some of the first distance transforms and at least some of the second distance transforms is weighted in dependence on the difference in time between the third time and first time, and the difference in time between the third time and second time (Papazov discloses distance field interpolation as shown in Fig 3. Huang further discloses “acquiring SDF information and illumination information corresponding to image data of a previous frame adjacent to image data of a current frame displayed in the screen, calculating a corresponding world location distance of each pixel on the image data of the previous frame, and performing weighted average calculation based on a corresponding world location distance of each pixel on the image data of the current frame and the corresponding world location distance of each pixel on the image data of the previous frame to obtain the SDF information corresponding to each pixel” in [0020].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and Zöckler with the teaching of Huang so as to apply weighting on distance field interpolation to show closer values more related than further values.

Claims 9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Papazov in view of Zöckler and Wen et al. (US 2012/0243763).
As to Claim 9, Papazov in view of Zöckler teaches an apparatus according to claim 1. The combination of Wen further teaches wherein processing the morphed distance transforms to obtain upsampled image data comprises selecting a maximum intensity of each morphed distance transform for each voxel (Wen discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011], see also Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and Zöckler with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

As to Claim 23, Papazov in view of Zöckler teaches an apparatus according to claim 22, wherein interpolating between each of the pairs based on the temporal information comprises determining per-pixel or per-voxel weights based on the temporal information (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Wen further discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and Zöckler with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

As to Claim 24, Papazov in view of Zöckler teaches an apparatus according to claim 21, wherein the combination of the at least some of the first distance transforms and at least some of the second distance transforms is weighted on a per-pixel or per-voxel basis in dependence on a difference in time between the target time and a respective acquisition time for each pixel or voxel in the first image data, and a difference in time between the target time and a respective acquisition time for each pixel or voxel in the second image data (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Wen further discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov and Zöckler with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612